DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              Q.M., the father,
                                 Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                GUARDIAN AD LITEM PROGRAM,
                         Appellees.

                              No. 4D18-1653

                         [September 21, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 2010-1760 CJ-
DP.

  Thomas J. Butler of Thomas Butler, P.A., Miami Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Fort Lauderdale, for appellee Department of Children and Families.

  Jessie L. Harrell of The Harrell Firm, Jacksonville, and Thomasina F.
Moore, Tallahassee, for appellee Guardian ad Litem Program.

PER CURIAM.

  Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.